An application was filed by Lorenza Diaz and Esther Diaz before the Industrial Commission against the Tintic Standard Mining Company, the employer, and the Continental Casualty Company, its insurance carrier, for compensation for the death of Cipriana Diaz. It was alleged Cipriana Diaz was an employee of the mining company, and that in the course of his employment he was accidentally injured by being caught between two mine cars and struck in the chest from which injuries he died four days thereafter and left surviving him Lorenza Diaz, his wife, and Esther Diaz, a minor about fifteen years of age, the granddaughter of his wife, but a member of the family of the deceased. The commission found all the issues in favor of the applicants; that the deceased was injured in the course of his employment; that his death was the result of such injuries and the family relations as alleged by the applicants, but found that they at the time of the death were living separate and apart from the deceased, and hence were not dependents, and on that ground and no other denied compensation; and, as by the statute in such case made and provided, Laws Utah *Page 79 
1921, c. 67, ordered that the mining company and its insurance carrier pay into the State Insurance Fund the sum of substantially $1,000. From the order denying compensation to the applicants they prosecute this review of the proceedings and seek an annulment of the order. The whole of the record of all of the proceedings had before the commission is certified and transmitted to us. It is the contention of the applicants that on the record the evidence without substantial dispute shows that they within the meaning of the Industrial Act were dependents, and that an award ought to have been made in their favor.
The statute, Comp. Laws Utah 1917, § 3140, as amended by Laws Utah 1919, c. 63, provides that:
"The following persons shall be presumed to be wholly dependent for support upon a deceased employee:
"(a) A wife upon a husband with whom she lives at the time of his death.
"(b) A female child or female children under the age of eighteen * * * upon the parent with whom he is living at the time of the death of such parent.
"In all other cases, the question of dependency, in whole or in part, shall be determined in accordance with the facts in each particular case existing at the time of the injury resulting in the death of such employee, but no person shall be considered as dependent unless a member of the family of the deceased employee," etc.
The deceased and Lorenza Diaz were married in California in June, 1915. The certificate of marriage was put in evidence. Esther, then an infant and a granddaughter of the wife, became, and until the death of the deceased was, a member of his family and was supported, treated, and regarded by him as though she had been his own child. The married couple as husband and wife continued to reside and live together in California for about two years, when they moved to Delta, Utah, where they resided and lived together for about four years, during which time the deceased most of the time was employed in beet fields, in a sugar factory, and did other work, receiving about $4.50 *Page 80 
a day which was used by him in the support and maintenance of his wife and Esther and of himself. Witnesses who knew them at Delta testified that the deceased and his wife lived together happily and seemed to be attached and devoted to each other. The wife part of the time at Delta kept a sort of boarding house or took in boarders, the proceeds of which also were used in the maintenance of the family. From Delta the parties went to Dividend, Utah, where the deceased was employed by the defendant mining company, and where they without dispute lived together as husband and wife for about another four and a half years, Esther all the time living with them as a member of the family, and being supported, maintained, and sent to school by the deceased. Part of such time the wife also took in boarders or kept a sort of boarding house at Dividend. Witnesses also testified that during such period the deceased and his wife lived together happily and treated and regarded each other with affection and kindness. So far, there is no substantial dispute in the evidence, except there was some evidence to show that the deceased and his stepson, a son of the wife by a former marriage, at times had some disagreements, and that some complaint was made by the deceased because the wife used some money for the support of her mother.
The deceased left his employment at Dividend in May, 1926. About a month before that he took up quarters at the bunkhouse of the mining company where he slept, and generally boarded elsewhere than at his home, but during that time he paid the rent for the house occupied by his wife. The wife testified he left the employment and went to Butte, Mont., to look for work as a miner. No testimony was given by the employer or by any one as to whether the deceased was laid off or voluntarily left his employment, except that the employer's caretaker testified that, while the deceased was occupying quarters at the bunkhouse, he stated to him that, "I have got to leave this camp or I will kill that man." The witness was asked and answered: "Q. What man? A. The man that ruined his home. Q. *Page 81 
What man was that? A. Another man used to be around his house and that is why he moved to the bunkhouse, I suppose." The language as to the man referred to by the deceased was the language of the witness and not that of the deceased.
Another witness, a deputy sheriff, testified that the deceased told him in the spring of 1926 that "he was having family trouble; he said that there was another man trying to come in between he and his wife," and that he was going to leave because he did not want any trouble with "this fellow." Another witness testified that, while the deceased in his last illness was at the hospital and seriously ill, he was asked if he desired to have his wife notified, and he said not, that "she was no good." All such testimony was received in evidence over objections of counsel for the applicants.
The wife testified that there was no trouble between herself and the deceased, except little quarrels as heretofore stated, and that she and the deceased had lived together happily. In that she was corroborated by other witnesses living at Dividend. She further testified that, when the deceased left Dividend, there was no separation or severance of the family relation; that he left about May 24, 1926, to go to Butte to seek work as a miner, and there only part time was employed as a miner. The deceased returned to Dividend in June or July, 1927, and in the latter part of July of that year again entered the employ of the Tintic Standard Mining Company. In July or August, 1926, while the deceased was in Butte, the wife and minor child left Dividend and went to Virginia City, Nev. From there they visited her mother, who had gone to California, and then she and the child went to Bingham Canyon, Utah, about May, 1927. She testified that when her husband was in Butte she received three or four letters and moneys from him, and that she wrote letters to him. Neither could write, and each had others write for them. In that she was corroborated by her granddaughter, who then was about fourteen *Page 82 
years of age, and by a witness who testified that at Butte he wrote letters for the deceased to the deceased's wife, and that in some of them mention was made of sending money to her. The wife testified that in one of the letters written to her at Virginia City the deceased requested her to go to Bingham Canyon to see what she could there do towards acquiring or opening a boarding house, and that in response thereto she visited her mother in California and then went to Bingham in May, 1927. She further testified that, after the deceased returned to Dividend, she there on several occasions visited him, and he on week-ends visited her at Bingham, and that on such occasions he gave her money for the support of herself and child; and that on the last visit made by him in November shortly before his death it was contemplated by them that, if he could get work at Bingham, he would leave his employment at Dividend and go to Bingham. Other witnesses testified that they saw the wife at Dividend after her husband had returned, and another witness that he accompanied the deceased part way when the deceased was on his way to Bingham.
The wife further testified that on September 16, 1927, she was in Salt Lake City attending a Mexican celebration, and that on that occasion she met her husband and stopped with him at the house of friends, and that on such visit he gave her $140. Other witnesses testified to the same circumstance and that the deceased on such occasion gave her $140. One of the witnesses testified that he saw the deceased in Salt Lake City, he thought, on the evening of September 15. The pay roll of the mining company was put in evidence, which shows that the deceased at Dividend worked at the mine on eight hour night shifts from the 8th to the 17th of September, 1927, both inclusive, but did not work on the 18th. From that it is argued that the deceased on the 15th or 16th could not have been in Salt Lake City and at the same time work on night shifts on the nights of such days, and that hence the testimony given by the wife *Page 83 
and her witnesses that the deceased was in Salt Lake City on those days was not true, and it therefore was not true that he had given her $140 on such occasion. No witness testified that on either of the days in question the deceased was seen at Dividend or that he on either of such days was at Dividend, except as shown by the pay roll of the employer that he worked night shifts on such days.
It is the contention of the applicants that the testimony of the caretaker and of the deputy sheriff and the statement or declaration made by the deceased at the hospital with respect to his wife were hearsay and incompetent, and, in determining the sufficiency of the evidence to support the finding in question and the order denying compensation should be disregarded by us and the determination made alone upon the competent evidence adduced in the cause. We think the evidence referred to was hearsay and incompetent. It is clear such statements or declarations of the deceased were inadmissible on any theory of agency. Just as clear is it that they were inadmissible as admissions of a party to a cause or of one in privity with or under or through whom a party to the record based his claim or derived his right or title or of one otherwise identified in interest. Nor were such statements or declarations admissible on the theory of res gestae. Nor were they admissible as declarations against interest of one since deceased. To render declarations admissible in evidence as declarations against interest, it, among other things, was essenetial to show that they when made were against either a pecuniary or proprietary interest. It is clear the declarations were not against any such an interest or that they were even disserving. They were rather self-serving. Had the deceased declared or made a statement adverse to or against his interest as to the manner in which he received his injury, some statement or declaration tending to show his injury had not arisen out of or in the course of his employment, or that his disability was wholly due to an ailment or an affliction in no way attributable to an accident or to his *Page 84 
employment, let it be assumed without deciding the question, that such a declaration or statement might be regarded as against the declarant's pecuniary interest, for that, had he lived and claimed compensation for his injury, such a declaration would tend to affect his right to recover compensation. But the declarations here were not against either a pecuniary or proprietary interest. And, in the absence of a statute on the subject, the rule is firmly established in this country and in England that the declaration in such case, to be admissible must be against either a pecuniary or proprietary interest. Smith v.Hanson, 34 Utah 171, 96 P. 1087, 18 L.R.A. (N.S.) 520; 4 Chamberlayne on Evidence, § 2774 et seq.; 1 Elliott on Ev. § 441; 4 Encyc. of Ev. 87-89.
A statement may be said to be against a pecuniary interest when it tends to lessen the pecuniary value of property of the declarant or imposes upon him a pecuniary responsibility and is against a proprietary interest when it tends to cast doubt upon the ownership of property. 1 Elliott, supra. In no sense did the declarations here lessen or affect the pecuniary value of property of the declarant or impose upon him any pecuniary responsibility nor did they cast any doubt upon the ownership of property.
"An interesting problem," says the author in 2 Jones, Commentaries on Ev. (2d Ed.) § 917, has arisen in actions brought to recover damages for death by wrongful act where in some instances declarations of the deceased were received in evidence on behalf of the defendant. The author, however, says that each case must be examined so that, "under the generalization," statements of the deceased "forming a part of the res gestae may not be confounded with independent declarations." He cited Tiffany on Death by Wrongful Act, § 194. It there is said:
"Whether the declarations of the deceased are admissible in favor of the plaintiff will depend on whether they were made under such circumstances as to form part of the res gestae. It would seem that such declarations, if not admissible as part of the res gestae, *Page 85 
are not admissible in favor of the defendant as admissions, since the plaintiff in such case does not claim in the right of the deceased, but upon a new cause of action; but the point has been decided both in the affirmative and in the negative" — citing cases.
6 Thompson on Negligence, § 7738, also is cited, where it is said that admissions of a party against his interest are competent in negligence cases as in other cases, and that an admission in the case of one subsequently deceased that an accident was caused by his own fault or negligence was admissible against his administrator in an action for damages caused by his death under the Ohio practice in support of which a number of cases are cited from the Ohio court. Other cases may be found where in such actions declarations of the deceased, that he was to blame for the accident, or that it was his fault, or other adverse or disserving statement made by him as to the cause of the injury, were received in evidence on behalf of the defendant. However, there are a number of cases where in such actions such kind of declarations were held inadmissible. A leading case on the subject is Dowell v. City of Raleigh, 173 N.C. 197,91 S.E. 849, 850. In holding that such declarations were inadmissible, the court there, among other things, said that: "The cause of action never arose until the death of the intestate, and then not to him, but to those who are designated by the statute to take the fund recovered. They acquire the right by the statute alone, and not because of any privity with the intestate, for none such exists between them, in any proper sense of that term." To the same effect are the cases of Kansas CitySo. R. Co. v. Leslie, 112 Ark. 305, 167 S.W. 83, Ann. Cas. 1915B, 834; Marks v. Reissinger, 35 Cal.App. 44, 169 P. 243;Eldridge v. Barton, 232 Mass. 183, 122 N.E. 272; Louisville,etc., R. Co. v. Berry, 9 Ind. App. 63, 35 N.E. 565, 36 N.E. 646.
We need not and do not now decide which of these rules is the better rule or the one sustained by the greater weight of authority, for that the declarations here made were in no sense declarations against interest, and certainly not *Page 86 
against any pecuniary or proprietary interest. As somewhat analogous here, reference may also be made to cases where it is held that under compensation acts the employee cannot by his own settlement with the other person release his wife's right under the act to compensation on account of his death, for that right is for her benefit and not for the benefit of the employee. TheCripp Case, 216 Mass. 586, 104 N.E. 565, Ann. Cas. 1915B, 828. To that effect also are Jackson v. Berlin Const. Co.,93 Conn. 155, 105 A. 326; Goodyear v. Davis, 114 Kan. 557,220 P. 282, 39 A.L.R. 563.
We thus are of the opinion that the testimony as to the declarations or statements of the deceased was hearsay and incompetent, and that, in determining the question of sufficiency of the evidence to support the finding of the commission that the applicants were not dependents, or whether such finding is against the evidence, we are not justified in considering such testimony and should as we do disregard it. But it in a way is urged by the defendants that the commission in determining the question of dependency had the right to consider such testimony, and that under the statute (Comp. Laws Utah 1917, § 3149) the commission was not bound by the usual common-law or statutory rules of evidence or by any technical or any formal rules of procedure "other than as by the act provided," etc. In support of that the cases of Garfield Smelting Co. v. Ind. Comm.,53 Utah 133, 178 P. 57, 63, and Rockefeller v. Ind. Comm.,58 Utah, 124, 197 P. 1038, are cited. The cases do not support the contention to the extent claimed. In the Garfield Case a statement is made that the commission in its investigations may have recourse to hearsay evidence, but at the same time the court in most emphatic language also said: "Yet when it makes its findings every finding of fact must be based on some substantial legal and competent evidence." In the Rockefeller Case it was held the commission there paid no attention to the "rule laid down in the Garfield Case," and that, in receiving hearsay evidence *Page 87 
and mere conclusions of witnesses, the commission "went far outside" the rule stated in the Garfield Case. Certainly neither by the statute nor by such decisions was it intended that the commission in receiving and considering evidence was at liberty to disregard the common-law or statutory rules of evidence and adopt those of Latin countries. While orders granting or denying awards will not be reversed or annuled nor findings set aside because of rulings of the commission in receiving incompetent evidence though it be of harmful effect and may have influenced findings, yet the rule in this jurisdiction is firmly established, and was followed before and since the decisions just referred to, that in determining the sufficiency of evidence to support a material finding or an order granting or denying an award or whether the finding or order is against the evidence, all incompetent evidence is disregarded by us and the determination made alone on the competent evidence; and, if a material finding is not supported by sufficient or is against the legal competent evidence, it will be disapproved and set aside.
Thus by eliminating the incompetent, and considering alone the competent, evidence, how stands the case? That the parties were married and as husband and wife lived together for about eleven years, during all of which time the deceased supported and maintained the applicants, and that they were dependent upon him for support and maintenance four and a half years of which the deceased was in the employ of the defendant company, is not disputed. Such a relation having been indisputably shown, together with the further indisputable showing that neither applicant at the time of or prior to the death of the deceased had any property, or any income of any kind other than from their own labors, it requires something more than mere conjecture or suspicion that such family relation and such presumed continued status at some time prior to the death of the deceased had so been severed or abandoned or changed as to justify a finding that the deceased had *Page 88 
abandoned his legal and moral obligation to support and maintain the applicants, that they acquiesced therein, and no longer looked to him for support and maintenance and expected none, and that, had the death not occurred, none would have been expected, requested, or received. Such conclusion is not justified from the mere fact that the parties at the time of the death, and for a year or more prior thereto, had not actually lived together in the same house or town or even in the same state. In a legal sense, and within the meaning of the statute, a husband and wife may well be regarded as living together, though, because of employment, engagements, or mutual convenience, they are living apart from each other. The statute of Pennsylvania provided that "no compensation shall be payable under this section to a widow unless she was living with her deceased husband at the time of his death or was then actually dependent upon him for support." In considering it, the Supreme Court of Pennsylvania in the case of Creasy v. Phoenix Utilities Co., 276 Pa. 583, 120 A. 659, held that, where the separation is merely for the mutual convenience of the parties, and the wife is dependent, and the obligation to support her is either recognized or performed, the mere fact that the husband, for any reason, fails to perform that duty for a time, does not deprive the wife of her status as a dependent. If this were not so, the mere fact of separation, though perhaps for a proper and legitimate purpose, such as the future establishment of a new home, would, in all cases, bar a claim on behalf of the family. That it was not the intention of the Legislature to establish such a harsh rule seems amply proven by the fact that the word "dependent" was used, rather than make the right of the widow depend upon the fact of receiving support at the time of the accident. The criterion in cases of this character, consequently, must be whether or not a wife, living apart from her husband and dependent upon him, but not actually receiving support from him, has acquiesced in his action under circumstances amounting to a repudiation by him of his *Page 89 
legal obligation to support his family. To the same effect are the following cases: Coletrane v. Ott. 86 W. Va. 179,103 S.E. 102; Muncie Foundry  Mach. Co. v. Coffee,66 Ind. App. 405, 117 N.E. 524; Johnson v. Republic Iron  Steel Co.,212 Ala. 149, 102 So. 44; Belle City Malleable Iron Co. v.Rowland, 170 Wis. 293, 174 N.W. 899, 7 A.L.R. 1071; Geytko v.Pittsburgh  E. Coal Co., 88 Pa. Super. 522; Shimkus v.Philadelphia  Reading Coal  Iron Co., 280 Pa. 88, 124 A. 335;Landsrath v. Ind. Acc. Comm., 77 Cal.App. 509, 247 P. 227. In notes to and annotations of cases in 13 A.L.R. 686, 30 A.L.R. 1253, 35 A.L.R. 1066, 39 A.L.R. 313, and 53 A.L.R. 218, references may be found to numerous cases on the subject of "Dependency Within Workmen's Compensation Act," including cases of a variety of circumstances where the wife was living apart from the husband and where in some she was held a dependent and in others not.
Looking at our own cases on the subject, we find that in the case of Hancock v. Ind. Comm., 58 Utah 192, 198 P. 169, it was held that under our Workmen's Compensation Act, when there is no dispute as to the facts, the legal rights deducible or inferable from such proven facts are questions of law; that in determining them each case is dependent upon its own facts, and no absolute rule can be laid down. In the case of McGarry v.Ind. Comm., 63 Utah 81, 222 P. 592, 594, this court, while not basing the question of dependency alone upon the legal obligation of the employee to support those depending upon him, yet emphasized such obligation as a material factor in determining dependency. There, the point was pressed that, if the employee failed to support those dependent upon him, though legally obligated to do so, no claim of dependency could be made. This court declined to so hold, and stated that it was not inclined to so interpret the statute, and that "we know of no authority which holds that the furnishing of support during the life of deceased is absolutely essential to the establishment of actual dependency." The court there further approvingly *Page 90 
quoted this language from the case of Merrill v. PenascoLumber Co., 27 N.M. 632, 204 P. 72:
"But just as the existence of the marital status does not of itself prove dependency, so the lack of actual support by the husband does not of itself negative dependency. The failure to support is only one circumstance for consideration. The reasons for it, the length of its continuance, the mutual attitude and means of the parties, the probable resumption of duty, and other similar matters may have a distinct bearing on the subject. If dependency were determined only by the fact of contribution to support, a wife and children might be dependent one week and cease to be the next according to the caprice of the husband and father. Such a theory lacks support from authority."
In American Smelting  Ref. Co. v. Ind. Comm., 68 Utah 383,250 P. 651, where the wife was held a dependent, it was observed that the mere fact that contributions from her husband may have ceased for a considerable time was not conclusive that he had abandoned his family and left them to shift for themselves. In the case of Utah-Apex Min. Co. v. Ind. Comm.,64 Utah 221, 228 P. 1078, it was held that, where the wife lived apart from the husband, and where he had not contributed to her support for over four years prior to his death, she was not a dependent; but it there appeared she had made no effort to obtain support from him, that she did not know his whereabouts, and would not have exacted any support from him had she known where he was, and had not expected the deceased to support her. In the case of Utah Apex Min. Co. v. Ind. Comm., 66 Utah 529,244 P. 656, it also was held that the wife was not a dependent because of the peculiar facts shown in that case. There the parties were married in Idaho in October, 1918. They lived together but a short time. He had not supported her at any time during the marriage. In the following spring he went to Salt Lake City to join the Army, but in a few months was let out. The wife, to maintain herself, went to work in railroad shops and confectionaries in several towns in Idaho. In 1922 she went to Kansas, where she did canvassing to support herself and where she *Page 91 
lived for about two years. In the early spring of 1924 she went to Price, Utah, and there also supported herself by canvassing. The deceased died in Salt Lake County, Utah, in May, 1924. The parties thus lived separate and apart for three or four years prior to the death of the deceased. During all that time no communications were had between them and no effort made by her to locate or ascertain the whereabouts of her husband. They in effect lived as strangers to each other. She neither had not expected any support from him, and maintained herself as though she had not been married. When the husband died, his mother in August, 1924, as the sole dependent applied for, and in October, 1924, was awarded, compensation. Not until March, 1925, did the wife make any claim for compensation. She was denied compensation because she at no time was supported by the deceased; that during all the years in which she was separated from him she had not looked to him for support, had not expected any, had requested none, did not even know his whereabouts, made no effort to ascertain where he was, and thus it in effect was held that it was not reasonable to infer or probable that, had the husband lived, she would have received any support from him.
The facts in the two cases last cited and in this case are strikingly dissimilar. Here the parties lived together for eleven years, during all of which time the applicants looked to the deceased for support and maintenance, and were supported and maintained by him. When the deceased left Dividend and went to Butte, there is no substantial competent evidence to show nor to justify an inference that such family relation was not to continue or that by mutual consent it was so changed that the deceased no longer was required to perform his legal and moral obligation to support the applicants, or that they no longer were to be supported by him, or no longer expected to receive support from him, and that they from thence on were required to shift for themselves without aid from the deceased. We *Page 92 
do not see anything in the record to justify any such inference or conclusion. None such is justified, because the parties lived apart from each other for about a year and a half, about one year of which the deceased was in Butte. Further, the evidence shows that during the time he was in Butte he and his wife corresponded with each other, and that she received moneys from him, and, when he returned to Dividend, they visited each other, and on such occasions he also gave her money for the support of herself and of the minor child. That evidence does not rest alone upon the testimony of the wife. Her testimony in such respect was corroborated, at least in most particulars, and is not disputed except as to the occasion when the wife and the witnesses testified she met her husband in Salt Lake City at a Mexican celebration and that he then gave here $140, and disputed only by the pay roll of the employer as heretofore indicated.
It of course is argued that the commission was not required to believe the testimony of the wife as to the correspondence between her and her husband, the visits had between them after his return from Butte and as to the moneys received by her from him, though corroborated in the main by other witnesses. Certainly, great latitude is possessed and accorded the commission in determining the credibility of witnesses and the weight to be given their testimony; but, the rule being founded in reason, is not an absolute or an inflexible one. The commission was in duty bound to fairly and impartially consider all the evidence relating to a material issue, and was not permitted to single out some portion of it and give it undue weight to the exclusion of other evidence of equal importance. If in some particulars evidence is in apparent conflict, it is the duty of the commission to reconcile the evidence if that may be done consistently with the truthfulness of the testimony. The commission may not arbitrarily or capriciously disregard evidence or disbelieve testimony. When the commission disbelieves the testimony of a witness, there must be some *Page 93 
apparent reason therefor. The rule in such respects is stated in the case of Rukavina v. Ind. Comm., 68 Utah 1, 248 P. 1103. Because a witness has a direct interest in the litigation is a matter of course, to be considered in determining the weight to be given his testimony, but does not in and of itself justify disregard or disbelieving his testimony. There must be something in addition thereto to justify a disbelief or rejection of it.Hull v. Littauer, 162 N.Y. 569, 57 N.E. 102. We think there was no sufficient reason made to appear to have justified the commission in disbelieving or rejecting the testimony of the wife, if it was disbelieved or rejected by the commission.
Further, still more conclusive is the proposition that, inasmuch as it indisputably was shown that the parties for eleven years had lived together as husband and wife, and she and the minor child dependent upon the deceased for support, and during all of that time were supported and maintained by him, and that neither at any time during the marriage had and do not now have any property or income of their own or any means of support, though the parties for a considerable time, for a year or more, lived apart from each other without any showing that such living apart was a discontinuance of the marriage relation and not again to be resumed or was under circumstances where the wife without the fault of the husband had abandoned the family relation, and though during such period she received no support from the deceased, nevertheless she and the minor child within the meaning of the statute were dependents, unless they, in not receiving support from the deceased, acquiesced in his action under circumstances amounting to a repudiation of his legal obligation to support his family and the applicants no longer looking to him for support, none of which was here made to appear. Eliminating the incompetent evidence, for aught made to appear, the separation of the parties was merely temporary for their own convenience or under conditions requiring temporary separation. Under such circumstances, the fact, if it was the *Page 94 
fact, that the wife and children for a year or more prior to the death of deceased received no support from him, would not justify a finding that they were not dependents under the statute and not entitled to compensation. Let it not be minimized nor pushed aside that the rights of the dependents specified in the statute were created for their benefit independently of the rights of the employee, so and as the authorities teach, they may not become a public charge, and such rights should not be denied them, unless clearly forfeited or abrogated by them.
Thus, whether the case be regarded as falling within subdivision (a) or (b) of the statute referred to, we are of the opinion that the finding that there were no dependents is against and contrary to the legal competent evidence in the case, and hence it is disapproved and set aside.
There is another point urged by the defendants. They by cross-assignments contend that, regardless of the question of dependency, the order denying an award should be affirmed on the ground that the legal competent evidence is insufficient to sustain the finding that the deceased sustained any injury in the course of his employment or that the death resulted from injury. With respect to such issue, there was some hearsay evidence which we exclude and do not consider. It is shown that at about 9 o'clock p.m. on November 29, 1927, the deceased, engaged as a mucker in underground mining, reported to the shift boss of the mining company, and complained of pain in his chest, stating that he had been caught between two moving mine cars and asked for medicine. He had an abrasion or contusion on the chest. The shift boss put mercurochrome on the wound, and the deceased went back to work. At about two hours thereafter he again reported to the shift boss still complaining of pain, and was sent to the surface by the shift boss, with directions that he report to the attending physician of the company at the mine. He next day by the attending physician was sent to a hospital at Salt Lake City, where on December 3d he died, the immediate cause of death being pneumonia. *Page 95 
Under the statute, the employer is required to make and file a report with the commission of all accidental injuries of his employees arising out of or in the course of their employment. On December 3, 1927, the defendant mining company made, and on December 5th filed, such a report with the commission wherein, among other things, it was stated that the deceased was in its employ, that he was injured November 29th while engaged as a mucker in underground mining by his chest being caught between two moving mine cars, and that the extent of the injury was a contusion and an abrasion of the lower left chest. On the same day, December 3d, the attending physician also made a similar report to the commission, with the statement that the employee the next day was sent to the hospital at Salt Lake City, and that "this man developed pneumonia as soon after he discontinued work." These reports without objection were put in evidence. A further statement or report of the company also was put in evidence, which shows that the deceased from July 23, 1927, after he had returned from Butte and up to November 29th, was a steady worker, "and so far as we know was not off work due to sickness." Such statements or admissions of the defendant company are alone sufficient to sustain the finding of the commission that the deceased sustained an injury in the course of his employment.Craciola v. Lewis et al., 233 A.D. 437, 253 N.Y.S. 752;Anthus v. Rail Joint Co., 193 A.D. 571, 185 N.Y.S. 314; Id., 231 N.Y. 557, 132 N.E. 887; Lanni v. Amsterdam Bldg.Co., 217 A.D. 278, 216 N.Y.S. 763; Hege  Co. v.Tomkins, 69 Ind. App. 273, 121 N.E. 677; Peterson v.Richards, 73 Utah 59, 2772 P. 229. The admissions so made may be of fact or of law or of mixed fact and law. The competency or relevancy of them cannot be affected by the question whether the party making them had personal knowledge or merely information as to the fact admitted. The New York cases just cited.
There is some conflict in the evidence as to whether the injury was the direct or a contributory cause of the death. There was evidence to show that the deceased several days *Page 96 
prior to the injury suffered from a cold, coughed some, and complained of being sick, but worked every day up to the time of the injury. The autopsy did not disclose any injury to any of the internal organs. Different opinions were expressed by medical expert witnesses as to whether pneumonia, which was the direct cause of death, was attributable to the injury. The attending physician at the mine testified that he had treated the deceased for a cold some time before the injury, but that he had fully recovered from such ailment. He further testified that, when he first examined the deceased on the 29th after the injury, he did not discover any definite sign or symptom of pneumonia, but did so on the next day, and then sent the deceased to the hospital. The shift boss testified that up to the time of the injury the deceased, so far as he could see, was able to do his work, and that no complaint was made by the deceased until after the injury. We think there is sufficient evidence to justify the finding that pneumonia resulted from the injury, or at least that the injury was a contributing cause.
The order denying compensation is thus set aside, and the cause remanded to the commission for further proceedings.